Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  “1×10−9 Ω-cm2” should be “1×10−9 Ω-cm2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 8785981).

Regarding claim 1. Fig 10B of Chang discloses A device having:
a channel layer 120B, a first epitaxial source/drain feature (the feature including 120S/130S), and a second epitaxial source/drain feature (the feature including 120D/130D) disposed over a substrate 10, wherein the channel layer is disposed between the first epitaxial source/drain feature and the second epitaxial source/drain feature (Fig 10B);
a metal gate 52 (col 9, line 17) disposed between the first epitaxial source/drain feature and the second epitaxial source/drain feature, wherein the metal gate is disposed over and physically contacts at least two sides (Fig 10B: top side and bottom side) of the channel layer;
a source/drain contact 84 disposed over the first epitaxial source/drain feature; and
a doped crystalline semiconductor layer 34 (col 13, lines 34-36) disposed between the first epitaxial source/drain feature and the source/drain contact, wherein the doped crystalline semiconductor layer is disposed over and physically contacts at least two sides (Fig 10B) of the first epitaxial source/drain feature.

Regarding claim 7. Chang discloses The device of claim 1, wherein:
the channel layer is a channel region (Fig 10B: the region 120B) of a suspended semiconductor layer disposed over the substrate (Fig 10B), 
wherein the metal gate surrounds the channel region of the suspended semiconductor layer (Fig 10B);
the first epitaxial source/drain feature surrounds a first source/drain region of the suspended semiconductor layer and the second epitaxial source/drain feature surrounds a second source/drain region of the suspended semiconductor layer (Fig 10B); and
the doped crystalline semiconductor layer wraps the first epitaxial source/drain feature and the first source/drain region of the suspended semiconductor layer (Fig 10B).

Regarding claim 8. Chang discloses The device of claim 1,
the channel layer is a channel region of a suspended semiconductor layer disposed over the substrate (Fig 10B), 
wherein the metal gate surrounds the channel region of the suspended semiconductor layer (Fig 10B);
the first epitaxial source/drain feature surrounds a first source/drain region of the suspended semiconductor layer and the second epitaxial source/drain feature surrounds a second source/drain region of the suspended semiconductor layer (Fig 10B); and
the doped crystalline semiconductor layer surrounds the first epitaxial source/drain feature and the first source/drain region of the suspended semiconductor layer (Fig 10B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 8785981) in view of Hashemi (US 20190326288).

Regarding claim 2. Chang discloses The device of claim 1 except wherein the doped crystalline semiconductor layer is a gallium-doped crystalline germanium layer.
However, Hashemi discloses the doped crystalline semiconductor layer 26 is a gallium-doped crystalline germanium layer ([0054]/[0055]: 26 is silicon germanium alloy and impurities, include, gallium).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Hashemi’s doped source/drain structure for the purpose of providing enhanced contact conductivity.   

Regarding claim 4. Chang discloses The device of claim 1, wherein the doped crystalline semiconductor layer includes a p-type dopant (col 13, lines 18-20).
But Chang does not disclose free of carbon.
However, Hashemi discloses free of carbon [0055].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Hashemi’s doped source/drain structure for the purpose of providing enhanced contact conductivity.   

Regarding claim 5. Chang discloses The device of claim 1 except wherein:
the channel layer is a channel region of a semiconductor fin extending from the substrate and the metal gate wraps the fin;
the first epitaxial source/drain feature wraps a first source/drain region of the semiconductor fin and the second epitaxial source/drain feature wraps a second source/drain region of the semiconductor fin; and
the doped crystalline semiconductor layer wraps the first epitaxial source/drain feature.
However, Hashemi discloses the channel layer is a channel region (Fig 10: the region of 14NS) of a semiconductor fin (the fin structure below 36C) extending from the substrate 10 and the metal gate 34L [0064] wraps the fin;
the first epitaxial source/drain feature wraps a first source/drain region of the semiconductor fin and the second epitaxial source/drain feature wraps a second source/drain region of the semiconductor fin (Fig 10); and
the doped crystalline semiconductor layer 26 wraps the first epitaxial source/drain feature (Fig 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Hashemi’s doped source/drain structure for the purpose of providing enhanced contact conductivity.   

Regarding claim 6. Chang discloses The device of claim 1 except wherein:
the channel layer is a channel region of a semiconductor fin extending from substrate and the metal gate wraps the fin;
the first epitaxial source/drain feature is disposed over a first source/drain region of the semiconductor fin and the second epitaxial source/drain feature is disposed over a second source; drain region of the semiconductor fin; and
the doped crystalline semiconductor layer wraps the first epitaxial source/drain feature.
However, Hashemi discloses the channel layer is a channel region (Fig 10: the region of 14NS) of a semiconductor fin (the fin structure below 36C) extending from substrate 10 and the metal gate 34L wraps the fin;
the first epitaxial source/drain feature is disposed over a first source/drain region of the semiconductor fin and the second epitaxial source/drain feature is disposed over a second source; drain region of the semiconductor fin (Fig 10); and
the doped crystalline semiconductor layer 26 wraps the first epitaxial source/drain feature (Fig 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Hashemi’s doped source/drain structure for the purpose of providing enhanced contact conductivity.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 8785981) in view of Carr (US 20200013900).

Regarding claim 3. Chang discloses The device of claim 1 except wherein the doped crystalline semiconductor layer has a contact resistivity (ρc) that is less than about 1×10−9 Ω-cm2.
However, the claimed contact resistivity is well known in the art. For example, Carr discloses on overlapped contact resistivity to the claimed range [0087].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chang’s device to have the Carr’s source/drain contact characteristics for the purpose of providing enhanced contact conductivity.   

Allowable Subject Matter
Claims 9-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an n-type channel layer, a first p-type epitaxial source/drain feature, and a second p-type epitaxial source/drain feature disposed over a substrate,  a first gallium-doped crystalline germanium layer disposed over and physically contacting at least two sides of the first p-type epitaxial source/drain feature and a second gallium-doped crystalline germanium layer disposed over and physically contacting at least two sides of the second p-type epitaxial source/drain feature, the first gallium-doped crystalline germanium layer separates the first p-type epitaxial source/drain feature from a first source/drain contact and the second gallium-doped crystalline germanium layer separates the second p-type epitaxial source/drain feature from a second source/drain contact”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a deposition process to form a doped amorphous semiconductor layer over the multigate device, the doped amorphous semiconductor layer partially fills the source/drain contact opening and wraps the source/drain feature of the multigate device; performing an annealing process to crystallize at least, portions of the doped amorphous semiconductor layer that wrap the source/drain feature, thereby forming a doped crystallized semiconductor layer that wraps the source/drain feature of the multigate device”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826